            Case 1:20-cv-02063 Document 1 Filed 07/29/20 Page 1 of 14




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

GUNPOWDER RIVERKEEPER,                    )
P.O. Box 156                              )
Monkton, MD 21111,                        )
                                          )
                              Plaintiff,  )
                                          )
v.                                        )               CIV. NO. 20-cv-2063
                                          )
ANDREW WHEELER, in his official capacity  )
as Administrator of the United States     )
Environmental Protection Agency,          )
                                          )
and                                       )
                                          )
UNITED STATES ENVIRONMENTAL               )
PROTECTION AGENCY,                        )
1200 Pennsylvania Ave., N.W.              )
Washington, DC 20460,                     )
                                          )
                                          )
                              Defendants. )
_________________________________________ )

            COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

                                     INTRODUCTION

       1.     This complaint challenges a final action of the United States Environmental

Protection Agency and its Administrator (collectively, “EPA” or “Defendants”) pursuant to the

Federal Water Pollution Control Act, 33 U.S.C. §§ 1251–1388 (the “Clean Water Act” or

“CWA”) and the Administrative Procedure Act, 5 U.S.C. §§ 551–559, 701–706 (the “APA”).

       2.     Plaintiff Gunpowder Riverkeeper challenges EPA’s October 3, 2016 approval of

the Total Maximum Daily Load of Polychlorinated Biphenyls in the Gunpowder River and Bird

River Subsegments of the Gunpowder River Oligohaline Segment, Baltimore County and

Harford County, Maryland (the “Gunpowder and Bird rivers TMDL” or “TMDL”), submitted by
             Case 1:20-cv-02063 Document 1 Filed 07/29/20 Page 2 of 14




the Maryland Department of the Environment (“MDE”). Exs. A; B. Maryland’s tidal Gunpowder

and Bird rivers suffer from polychlorinated biphenyl (“PCB”) pollution that violates applicable

water quality standards. The TMDL, required to remediate pollution in the rivers, violates the

CWA by failing to allocate pollution loads to all sources of PCBs.

       3.      Specifically, the Gunpowder and Bird rivers TMDL did not allocate a pollution

load for the major source of PCBs in the rivers: resuspension and diffusion of PCB-laden bottom

sediment. Ex. A, at 19.

       4.      Under Section 303(d)(2) of the CWA, 33 U.S.C. § 1313(d)(2), Defendants had a

duty to disapprove the TMDL for its violation of the CWA.

       5.      Defendants failed to perform this duty and instead approved the TMDL.

       6.      Plaintiff commences this action under the citizen suit provision of the CWA, 33

U.S.C. § 505(a)(2), seeking declaratory relief declaring that Defendants failed to perform a

nondiscretionary duty in violation of the CWA and injunctive relief to compel Defendants to

disapprove the illegal TMDL.

       7.      Plaintiff also claims that Defendants’ approval of the TMDL is “arbitrary,

capricious, an abuse of discretion, or otherwise not in accordance with law.” 5 U.S.C. §

706(2)(a).

                                           PARTIES

       8.      Plaintiff Gunpowder Riverkeeper (“GRK”) is a 501(c)(3) nonprofit organization

incorporated in Maryland.

       9.      GRK is a grassroots, advocacy-based membership organization dedicated to

protecting, conserving, and restoring the Gunpowder River and its watershed, as well as

strengthening ties within the communities that benefit from the river.




                                                2
                Case 1:20-cv-02063 Document 1 Filed 07/29/20 Page 3 of 14




          10.    GRK has approximately 370 members who live, work, and recreate along the

Gunpowder and Bird rivers. GRK’s members benefit from water quality protections for the

designated uses of these waterways, including fishing and shellfish harvesting.

          11.    Theaux M. Le Gardeur, Executive Director and member of GRK, owns and

operates a fly-fishing shop and fishing guide service that caters to fishers on the Gunpowder

River and its tributaries. Mr. Le Gardeur also fishes, wades, canoes, and boats in the Gunpowder

and Bird rivers and hikes, photographs, and enjoys scenery along the rivers’ banks.

          12.    GRK’s members, including Mr. Le Gardeur, suffer environmental, aesthetic,

recreational, and professional injuries as a result of EPA’s unlawful approval of the TMDL,

which fails to include pollution loads for all sources of PCBs, thus prolonging the rivers’

violation of their designated uses.

          13.    As a result of EPA’s approval of ongoing PCB pollution, GRK’s members,

including Mr. Le Gardeur, refrain from certain activities along these waterways, like

consumption of fish, or risk exposure to carcinogenic PCBs if they undertake those activities.

The continued pollution of the Gunpowder and Bird rivers also adversely affects members’

enjoyment of recreational activities and the ability to generate income from the waterways. GRK

members, including Mr. Le Gardeur, would engage in these activities were the PCB pollution

abated.

          14.    If the unlawful TMDL is replaced by a TMDL compliant with the CWA and

APA, then the harm to Plaintiff’s members would be redressed.

          15.    Defendant EPA is the federal agency responsible for the implementation of

Section 303 of the CWA, 33 U.S.C. § 1313.




                                                 3
             Case 1:20-cv-02063 Document 1 Filed 07/29/20 Page 4 of 14




       16.     Defendant Andrew Wheeler is the Administrator of EPA. He is charged with the

supervision and management of all decisions and actions of the agency, including those pursuant

to the CWA. Administrator Wheeler is being sued in his official capacity.

                                 JURISDICTION AND VENUE

       17.     This Court has jurisdiction over this action pursuant to Section 505(a) of the

CWA, 33 U.S.C. § 1365(a)(2), and 28 U.S.C. § 1331.

       18.     On February 27, 2020, Plaintiff mailed Defendants notice of intent to bring this

action, as required by the CWA and implementing regulations. 33 U.S.C. § 1365(b)(2); 40

C.F.R. § 135.2 and 135.3. See Exs. C; D.

       19.     Pursuant to 40 C.F.R. § 135.2, a copy of the notice was provided to all other

required parties, including the U.S. Attorney General. Ex. D

       20.     Sixty days have passed since Plaintiff’s service of notice, as required under 33

U.S.C. § 1365(b)(2). See Exs. C; D.

       21.     Venue in this District is proper, pursuant to 28 U.S.C. § 1391(e)(1), because

Defendants reside in this District.

                    STATUTORY AND REGULATORY FRAMEWORK

       22.     In 1972, Congress enacted the Clean Water Act to “restore and maintain the

chemical, physical, and biological integrity of the Nation's waters.” 33 U.S.C. § 1251(a). The

goals of the CWA are to eliminate pollution of the nation’s waterways and to attain water quality

that is protective of wildlife, recreation, and other uses. 33 U.S.C. § 1251(a)(1), (2).

       23.     To achieve Congress’ goals, Section 303 of the CWA requires each state to

establish and implement water quality standards (“WQS”), subject to review and approval by

EPA. 33 U.S.C. § 1313(a)–(c).




                                                  4
             Case 1:20-cv-02063 Document 1 Filed 07/29/20 Page 5 of 14




       24.     WQS consist of the “designated uses” of a state’s waters and the water quality

criteria necessary to protect such uses. 33 U.S.C. § 1313(c)(2)(A); 40 C.F.R. § 130.2(d).

       25.     The CWA requires each state to identify and list the bodies of water within its

boundaries that fail to attain WQS. 33 U.S.C. § 1313(d)(1)(A).

       26.     The resulting list of impaired waters is known as a “Section 303(d) list.”

       27.     States must establish TMDLs for each body of water on their Section 303(d) lists

at levels necessary to implement WQS. 33 U.S.C. § 1313(d)(1)(C).

       28.     TMDLs must be set for each pollutant that prevents, or is expected to prevent, a

body of water from attaining WQS. 40 C.F.R. § 130.7(c)(1)(ii).

       29.     Section 303(d) requires that each TMDL be set at a level “necessary to implement

the applicable water quality standards . . . .” 33 U.S.C. § 1313(d)(1)(C).

       30.     Under EPA’s implementing regulations, a TMDL is “[t]he sum of the individual

[wasteload allocations] for point sources and [load allocations] for nonpoint sources and natural

background.” 40 C.F.R. § 130.2(i).

       31.     TMDLs prepared by states must be submitted to EPA, triggering the agency’s

duty to “either approve or disapprove” the TMDL within thirty days. 33 U.S.C. § 1313(d)(2).

       32.     If EPA disapproves the state’s submission, the agency must promulgate its own

TMDL to implement the applicable WQS. Id.

                                              FACTS

       33.     On October 3, 2016, EPA approved Maryland’s TMDL for PCBs in the

Gunpowder and Bird rivers. Ex. B.

       34.     PCBs are manmade chemicals that persist in the environment and accumulate in

plant and animal tissue.




                                                 5
             Case 1:20-cv-02063 Document 1 Filed 07/29/20 Page 6 of 14




       35.     PCBs can also accumulate in human tissue through the consumption of PCB-

contaminated foods, including fish that live in PCB-contaminated bodies of water, such as the

Gunpowder and Bird rivers.

       36.     Exposure to PCBs has been linked to cancer and other adverse effects on the

immune, reproductive, nervous, and endocrine systems.

       37.     Some PCBs that are deposited into the water column bind to suspended sediment,

which then settle on the riverbed.

       38.     PCB-contaminated bottom sediment subsequently discharges a significant

quantity of PCBs back into the water column.

       39.     This process occurs via resuspension of PCB-laden sediment and diffusion of

dissolved PCBs into the water column.

       40.     Maryland’s WQS designate the tidal sections of the Gunpowder and Bird rivers

for uses related to water contact recreation, fishing, protection of aquatic life and wildlife, and

shellfish harvesting. Md. Code Regs. 26.08.02.08(J).

       41.     Between 2006 and 2008, Maryland’s water quality monitoring program revealed

that both rivers violate WQS due to high concentrations of PCBs in fish tissue.

       42.     Maryland added the Gunpowder River to the state’s Section 303(d) list as an

impaired waterbody, requiring a TMDL for PCBs, in 2006. Maryland added the Bird River to its

Section 303(d) list as an impaired waterbody, requiring a TMDL for PCBs, in 2008.

       43.     In the Gunpowder and Bird rivers TMDL, MDE estimates that “the transport of

PCBs to the river from bottom sediment via resuspension and diffusion is currently . . . the major

source of PCBs” in both rivers. Ex. A, at 21.




                                                  6
              Case 1:20-cv-02063 Document 1 Filed 07/29/20 Page 7 of 14




        44.    MDE predicts a net PCB load of 2,457 grams per year from bottom sediment in

the Gunpowder River. The second largest identified source, the C.P. Crane Generating Station,

accounts for 155 grams per year. Id.

        45.    MDE predicts a net PCB load of 303 grams per year from bottom sediment in the

Bird River. The second largest identified source, Gunpowder River influence, accounts for 49.2

grams per year. Id.

        46.    The Gunpowder and Bird Rivers TMDL estimates that compliance with PCB

WQS in the Gunpowder River will take 49 years. Id. at 28.

        47.    The Gunpowder and Bird Rivers TMDL estimates that compliance with PCB

WQS in the Bird River will take 93 years. Id.

        48.    MDE did not establish load allocations in the TMDL for PCBs from bottom

sediment in the Gunpowder and Bird rivers. Id. at 19, 21.

        49.    MDE stated: “The transport of PCBs from bottom sediments to the water column

through resuspension and diffusion can also be a major source of PCBs in estuarine systems.

However, . . . this is not considered a source under the framework of this TMDL.” Id. at 19

        50.    MDE further stated:

                 Although the transport of PCBs to the river from bottom
                 sediment via resuspension and diffusion is currently estimated to
                 be the major source of PCBs, this load contribution is resultant
                 from other point and nonpoint source inputs (both historic and
                 current) and is not considered to be directly controllable source.
                 Therefore, this load will not be assigned a baseload or allocation.

Id. at 21.

        51.    The Gunpowder and Bird rivers TMDL assigns load allocations and load

reductions for other non-point sources, including atmospheric deposition of PCBs. Id. at 35.




                                                 7
              Case 1:20-cv-02063 Document 1 Filed 07/29/20 Page 8 of 14




        52.     To achieve WQS compliance for the Bird River, the TMDL requires a 70%

reduction in atmospheric deposition of PCBs and a 70% reduction of PCBs in non-regulated

watershed runoff into the Bird River. Id.

        53.     MDE did not evaluate whether greater reductions in PCB discharges would have

led to faster compliance with WQS in the Bird River. Id. at 28

        54.     Although atmospheric deposition and non-regulated runoff were assigned load

allocations for the Gunpowder River, no reductions were assigned for those non-point sources.

Id. at 35.

        55.     MDE explained that eliminating all point and non-point sources of PCBs to the

Gunpowder River would reduce the time to WQS compliance from 49 years to 44 years. Id. at

28.

        56.     MDE stated that achieving WQS compliance in the Gunpowder River five years

sooner “is not critical.” Id.

        57.     MDE did not require load reductions for any point or non-point source of PCBs

for the Gunpowder River. Id. at 35.

        58.     Prior to submitting the TMDL to EPA, MDE sought and obtained public

comments on the proposed TMDL. Ex. E.

        59.     On September 18, 2015, GRK provided comments to MDE on the proposed

TMDL. Ex. F.

        60.     In its comments to MDE, GRK objected to the proposed TMDL on the grounds

that, among other things: 1) “[t]he methodology and science presented in the draft shows only a

preference of the Department to promulgate a draft TMDL without sufficient evidence that . . .

all potential sources of PCB’s are included in the TMDL;” 2) that “a strong spatial relationship




                                                8
             Case 1:20-cv-02063 Document 1 Filed 07/29/20 Page 9 of 14




appears between PCB concentrations in sediment and fish;” and 3) “the proposed draft does not

properly safeguard aquatic uses of the waterbody or public health for those consuming fish from

these waters within a reasonable timeframe.” Id.

       61.     On October 30, 2015, MDE submitted the Gunpowder and Bird rivers TMDL to

the Watershed Protection Division of the U.S. Environmental Protection Agency, Region III, for

approval. Ex. B.

       62.     EPA approved the TMDL on October 3, 2016. Id.

       63.     EPA approved the Gunpowder and Bird rivers without an explanation for not

assigning a load allocation to PCBs from bottom sediment. Id. at 9.

       64.     EPA stated instead that “[t]he water quality model developed for this TMDL

simulates conditions within the water column and sediment as a single system. Therefore

exchanges between the sediment and water column are considered internal loading and is not

assigned a baseline load or allocation.” Id.

       65.     EPA further stated that “the loads from resuspension and diffusion from bottom

sediments are not considered to be directly controllable (reducible) loads . . . so they are not

included in the tPCB load and TMDL allocation.” Id. at 17.

       66.     EPA did not explain why some non-point sources are directly controllable and

therefore subject to a load allocation, while resuspension and diffusion of PCB-laden bottom

sediment is not. Id.

       67.     EPA did not explain its acceptance of MDE’s decision that achieving WQS

compliance five years sooner in the Gunpowder is not critical. Id. at 10.

       68.     EPA did not explain its acceptance of MDE’s failure to evaluate the effects of

greater reductions in PCB loading in the Bird River. Id.




                                                  9
             Case 1:20-cv-02063 Document 1 Filed 07/29/20 Page 10 of 14




                                FIRST CLAIM FOR RELIEF
                                    CWA VIOLATION

       69.     Plaintiff incorporates by reference all allegations contained in paragraphs 1

through 68 above.

       70.     EPA is required by 33 U.S.C. § 1313(d)(2) and 40 C.F.R. § 130.7(d)(2) to

disapprove any TMDL submitted by a state that fails to meet the requirements of the CWA. This

duty is mandatory.

       71.     EPA failed to perform such mandatory duty when it approved the TMDL for the

Gunpowder and Bird rivers.

       72.     Under 40 C.F.R. 130.2(i), a TMDL must establish load allocations for all

nonpoint and natural background sources of the covered pollutant.

       73.     The TMDL for the Gunpowder and Bird rivers failed to allocate loads for all

nonpoint sources of PCBs in those rivers.

       74.     Specifically, the TMDL failed to set load allocations for PCBs discharged from

bottom sediment in the Gunpowder and Bird rivers.

       75.     In the TMDL, MDE identified bottom sediment as the major source of PCBs in

both the Gunpowder River and the Bird River.

       76.     The Gunpowder and Bird rivers TMDL violates the CWA because it failed to

establish load allocations for PCBs from bottom sediment.

       77.     EPA’s approval of the TMDL constitutes a failure to perform the agency’s duty to

disapprove the Gunpowder and Bird rivers TMDL for violating the CWA.




                                                10
                Case 1:20-cv-02063 Document 1 Filed 07/29/20 Page 11 of 14




                                  SECOND CLAIM FOR RELIEF
                                      APA VIOLATIONS

          78.     Plaintiff incorporates by reference all allegations contained in paragraphs 1

through 77 above.

          79.     EPA’s approval of the Gunpowder and Bird rivers TMDL constitutes an agency

action that is “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with

law” and is “in excess of statutory jurisdiction, authority, or limitations, or short of statutory

right” within the meaning of the Administrative Procedure Act, 5 U.S.C. § 706(2)(A) and (C).

          80.     The Gunpowder and Bird rivers TMDL fails to establish load allocations for all

sources of PCBs in the impaired rivers, in violation of the CWA and implementing regulations.

          81.     Although the Gunpowder and Bird rivers TMDL establishes load allocations for

less significant sources of PCBs, it fails to allocate loads to the most significant source of PCBs

in both rivers: resuspension and diffusion from bottom sediment.

          82.     EPA’s approval of the Gunpowder and Bird rivers TMDL is arbitrary and

capricious for failing to allocate loads to all sources of PCBs in the Gunpowder and Bird rivers

in violation of the CWA. 33 U.S.C. § 1313(d)(1)(C); 40 C.F.R. § 130.2(i).

          83.     The Gunpowder and Bird rivers TMDL also fails to take into account the load

allocation for bottom sediment pollution in calculating final waste load allocations and load

allocations.

          84.     Without assigning load allocations for bottom sediment pollution, the Gunpowder

and Bird rivers TMDL incorporates waste load allocations and load allocations that were

calculated without consideration of pollution from the most significant source of PCBs in both

rivers.




                                                   11
                Case 1:20-cv-02063 Document 1 Filed 07/29/20 Page 12 of 14




          85.     EPA’s approval of the Gunpowder and Bird rivers TMDL is, therefore, arbitrary

and capricious for failing to adequately account for the largest source of PCB pollution in both

rivers.

          86.     Additionally, EPA’s approval of the Gunpowder and Bird rivers TMDL is

arbitrary and capricious because the agency failed to offer a reasoned explanation that responds

to comments, considers relevant factors, and provides a rational connection between the facts

found and the choices made.

          87.     EPA provided no explanation for its acceptance of MDE’s claim that “[a]lthough

the transport of PCBs to the river from bottom sediment via resuspension and diffusion is

currently estimated to be the major source of PCBs, . . . this load will not be assigned a baseline

load or allocation.”

          88.     EPA provided no explanation for its conclusion to accept the Gunpowder and

Bird rivers TMDL without assessing the impact of a load allocation for sediment pollution on

waste load allocations and load allocations.

          89.     EPA provided no explanation for its assessment that PCB-laden bottom sediment

is not reducible and therefore not subject to the assignment of a load allocation, while

atmospheric deposition and non-regulated watershed runoff of PCBs are assigned load

allocations.

          90.     EPA provided no explanation for accepting MDE’s decision to forego compliance

with WQS five years sooner in the Gunpowder River.

          91.     EPA provided no explanation for accepting MDE’s non-point source load

reductions in the Bird River without evaluating whether additional reductions would reduce time

to compliance with WQS.




                                                 12
               Case 1:20-cv-02063 Document 1 Filed 07/29/20 Page 13 of 14




       92.       EPA provided no justification for accepting the TMDL’s lengthy compliance

timelines as reasonable.

                                      RELIEF REQUESTED

       WHEREFORE, Plaintiff respectfully requests that this Court grant the following relief:

       A.        Declare that Defendants have failed to perform nondiscretionary duties in

violation of the Clean Water Act, including their failure to disapprove the Gunpowder and Bird

rivers TMDL;

       B.        Declare that Defendants’ approval of the Gunpowder and Bird rivers TMDL was

arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law;

       C.        Vacate Defendants’ approval of the TMDL;

       D.        Remand the Gunpowder and Bird rivers TMDL to EPA for reconsideration in

light of the Court’s decision;

       E.        Direct EPA to abide by its mandatory duties under the CWA, including to

disapprove the Gunpowder and Bird river TMDL for failing to include all required load

allocations;

       F.        Award Plaintiff the reasonable costs of litigation, including attorneys’ fees and

costs; and

       G.        Grant such other relief as the Court deems appropriate.



Dated: July 29, 2020                                   Respectfully submitted,

                                                       /s/ Hope M. Babcock
                                                       Hope M. Babcock (D.C. Bar No. 14639)
                                                       Benjamin M. Barczewski
                                                       Institute for Public Representation
                                                       Georgetown University Law Center
                                                       600 New Jersey Ave. N.W.



                                                  13
Case 1:20-cv-02063 Document 1 Filed 07/29/20 Page 14 of 14




                                Washington, D.C. 20001
                                (202) 662-9535
                                babcock@law.georgetown.edu

                                Counsel for Gunpowder Riverkeeper




                           14
